                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC #:
 ------------------------------------------------------------   X   DATE FILED: 04/09/2020
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-212 (VEC)
                 -against-                                      :
                                                                :            ORDER
 ALBERT MCDUFFIE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 9, 2020, the Court held a teleconference to confirm that Mr.

McDuffie is aware of his conditions of release; and

        WHEREAS Pretrial Services Officer Ashley Cosme informed the Court that Mr.

McDuffie’s bond contains a clerical error and indicates that he is subject to home detention,

rather than home incarceration as directed in this Court’s prior order, Dkt. 183;

        IT IS HEREBY ORDERED that Mr. McDuffie’s bond is deemed to impose a condition

of home incarceration, rather than home detention, to obviate the need for re-execution of the

relevant papers.



SO ORDERED.

Dated: April 9, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
